Bell, Justice.
1. “Without offering the same in evidence, either party may avail himself of allegations or admissions made in the pleadings of the other.” Code, § 38-402.
2. The plaintiff in its petition having sought damages and injunctive relief against a husband and wife for alleged cutting and removal of timber in violation of a timber lease executed to the plaintiff by the wife, to which petition the defendants filed an answer and cross-action seeking damages and equitable relief against the plaintiff, and the jury having returned a verdict in fa-vor of the plaintiff against the defendants for $040 as damages — Held, that the allegations in the answer and cross-action filed jointly by the defendants authorized a finding that the husband acted with authority of the wife in cutting and removing the timber, and that she was accordingly responsible with him for the resulting damage.
3. The only contention made in this court by the plaintiffs in error, husband and wife, being that the verdict was contrary to the evidence and without evidence to support it as against the wife, and there being no merit in this contention in view of the answer and cross-action, the judgment refusing a new trial cannot be disturbed.

Judgment affirmed.


All Hie Justices concur.

Charles G. Reynolds and D. A. Bragg, for plaintiffs in error.
E. M. Price, contra.